           Case 1:20-cv-10617-WGY Document 224 Filed 06/17/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


               DEFENDANTS’ NOTICE OF TRANSFER OUT OF BRISTOL

       Respondents-Defendants hereby provide the Court and opposing counsel with notice that

ABEL PROMOTOR-DOMINGUEZ (for removal to Mexico) and JAVIER ERNESTO

LOPEZ SALAZAR (for removal to El Salvador) will be transferred out of the Bristol County

House of Corrections to facilitate their removal from the United States no sooner than 8:00 a.m.

on Monday, June 22, 2020. Both have been tested for COVID-19 using an FDA-approved RT-

PCR test and received negative results. 1 With that transfer, the number of immigration detainees

remaining at Bristol County House of Corrections is believed to be 64.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING,
                                                    United States Attorney



       1
          FDA has approved a number of vendors’ tests on an interim basis pursuant to what it
calls an Emergency Use Authorization or “EUA.” Upon information and belief, this is a fast-
track review process that does not lead to a complete approval, but instead a temporary
emergency approval in light of the pandemic. See, e.g., https://www.fda.gov/emergency-
preparedness-and-response/mcm-legal-regulatory-and-policy-framework/emergency-use-
authorization (accessed 5/28/20). Defendants understand the Court’s order to include EUA-
approved tests as acceptable.
        Case 1:20-cv-10617-WGY Document 224 Filed 06/17/20 Page 2 of 2




                                               By:   /s/ Thomas E. Kanwit
                                                     Thomas E. Kanwit
                                                     Michael Sady
                                                     Assistant U.S. Attorneys
                                                     U.S. Attorney’s Office
                                                     John J. Moakley U.S. Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
       June 18, 2020                                 thomas.kanwit@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: June 18, 2020                                 Thomas E. Kanwit
